Case 2:20-cv-00040-JRG-RSP Document 33 Filed 09/03/20 Page 1 of 1 PageID #: 382



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

     TACTUS TECHNOLOGIES, LLC,                   §
                                                 §
               Plaintiff,                        §
                                                 §
     v.                                          §        Case No. 2:20-cv-00040-JRG-RSP
                                                 §
     HMD GLOBAL OY,                              §
                                                 §
               Defendant.                        §
 .
                                             ORDER

          Before the Court is Plaintiff Tactus Technologies LLC’s (“Tactus”) and Defendant HMD

 Global Oy’s (“HMD Global”) (collectively, “Parties”) Joint Motion to Stay All Deadlines and

 Notice of Settlement (“Motion”). Dkt. No. 32. Parties’ Motion notifies the Court that Parties have

 reached a settlement in principle of all matters in controversy and request a 30-day stay of all

 deadlines in the above-captioned matter.

          After due consideration, the Court GRANTS Parties’ Motion. It is therefore ORDERED

 that all deadlines in the above-captioned matter are STAYED for 30 days.
           SIGNED this 3rd day of January, 2012.
          SIGNED this 3rd day of September, 2020.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE
